 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10

11    JASON LEROY COOPER,                    1:15-cv-00908-DAD-GSA-PC
12           Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
                                             RECOMMENDING THAT DEFENDANT’S
13               v.                          MOTION FOR SUMMARY JUDGMENT BE
                                             GRANTED
14    EDMUND G. BROWN, JR., et al.,          (ECF No. 35.)
15           Defendants.                     OBJECTIONS, IF ANY, DUE WITHIN
                                             FOURTEEN DAYS
16

17

18

19

20   I.     BACKGROUND
21          Jason Leroy Cooper (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
22   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
23   Plaintiff’s Second Amended Complaint filed on July 7, 2017, against Dr. Chokatos
24   (“Defendant”) on Plaintiff’s medical claim under the Eighth Amendment. (ECF No. 19.)
25          On May 18, 2018, defendant Chokatos filed a motion for summary judgment on the
26   grounds that: (1) Plaintiff’s claim is barred by the applicable statute of limitations, and
27   that (2) Defendant was not deliberately indifferent to Plaintiff’s serious medical needs,
28   and there is no genuine dispute of material fact as to Plaintiff’s claim for deliberate

                                                  1
 1   indifference.1 (ECF No. 35.) On December 6, 2018, after being granted extensions of
 2   time, Plaintiff filed an opposition to the motion. (ECF No. 48.) On December 14, 2018,
 3   Defendant filed a reply to the opposition. (ECF No. 49.)
 4           Defendant’s motion for summary judgment is now before the court. Local Rule 230(l).
 5   For the reasons that follow, the court recommends that the motion be granted.
 6   II.     SUMMARY JUDGMENT STANDARD
 7           Any party may move for summary judgment, and the court shall grant summary
 8   judgment if the movant shows that there is no genuine dispute as to any material fact and the
 9   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a) (quotation marks
10   omitted); Washington Mut. Inc. v. U.S., 636 F.3d 1207, 1216 (9th Cir. 2011). Each party’s
11   position, whether it be that a fact is disputed or undisputed, must be supported by (1) citing to
12   particular parts of materials in the record, including but not limited to depositions, documents,
13   declarations, or discovery; or (2) showing that the materials cited do not establish the presence
14   or absence of a genuine dispute or that the opposing party cannot produce admissible evidence
15   to support the fact. Fed. R. Civ. P. 56(c)(1) (quotation marks omitted). The Court may
16   consider other materials in the record not cited to by the parties, but it is not required to do so.
17   Fed. R. Civ. P. 56(c)(3); Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1031 (9th
18   Cir. 2001); accord Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).
19           Defendant does not bear the burden of proof at trial and in moving for summary
20   judgment, he need only prove an absence of evidence to support Plaintiff’s case. In re Oracle
21   Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S.
22   317, 323, 106 S.Ct. 2548 (1986)). If Defendant meets his initial burden, the burden then shifts
23   to Plaintiff “to designate specific facts demonstrating the existence of genuine issues for trial.”
24   In re Oracle Corp., 627 F.3d at 387 (citing Celotex Corp., 477 U.S. at 323). This requires
25   ///
26
                     1
27                        Concurrently with his motion for summary judgment, Defendant served Plaintiff with the
     requisite notice of the requirements for opposing the motion. Woods v. Carey, 684 F.3d 934, 939-41 (9th Cir.
28   2012); Rand v. Rowland, 154 F.3d 952, 960-61 (9th Cir. 1998). (ECF No. 35-1.)


                                                          2
 1   Plaintiff to “show more than the mere existence of a scintilla of evidence.”                             Id. (citing
 2   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 106 S.Ct. 2505 (1986)).
 3            In judging the evidence at the summary judgment stage, the court may not make
 4   credibility determinations or weigh conflicting evidence, Soremekun v. Thrifty Payless, Inc.,
 5   509 F.3d 978, 984 (9th Cir. 2007) (quotation marks and citation omitted), and it must draw all
 6   inferences in the light most favorable to the nonmoving party and determine whether a genuine
 7   issue of material fact precludes entry of judgment, Comite de Jornaleros de Redondo Beach v.
 8   City of Redondo Beach, 657 F.3d 936, 942 (9th Cir. 2011) (quotation marks and citation
 9   omitted). The court determines only whether there is a genuine issue for trial. Thomas v.
10   Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010) (quotation marks and citations omitted).
11   III.     SUMMARY OF ALLEGATIONS IN THE SECOND AMENDED COMPLAINT2
12            Plaintiff is currently incarcerated at Mule Creek State Prison in Ione, California, in the
13   custody of the California Department of Corrections and Rehabilitation (CDCR). The events
14   giving rise to this action allegedly occurred at Pleasant Valley State Prison (PVSP) in Coalinga,
15   California, when Plaintiff was incarcerated there.
16            Plaintiff alleges the following. Plaintiff was transferred to PVSP in November 2011.
17   (ECF No. 19 ¶ 1.) In approximately June 2013, Plaintiff was diagnosed with
18   coccidioidomycosis, or “Valley Fever.” (Id. ¶¶ 9–10.) Valley Fever is not a curable disease, and
19   the disseminated form of the disease is progressive, painful, and debilitating, and if left
20   untreated, uniformly fatal once it progresses to meningitis. (Id. ¶¶ 11, 13.) The only
21   medications found to be effective in treating Valley Fever are certain triazole compounds,
22   including Fluconazole dosed at 400 milligrams per day; to be effective, Fluconazole must be
23   taken daily, and lifelong treatment is recommended. (Id. ¶ 14.)
24   ///
25
                       2
26                         Plaintiff’s Second Amended Complaint is verified and his allegations constitute evidence
     where they are based on his personal knowledge of facts admissible in evidence. Jones v. Blanas, 393 F.3d 918,
27   922-23 (9th Cir. 2004). The summarization of Plaintiff’s claim in this section should not be viewed by the parties
     as a ruling that the allegations are admissible. The Court will address, to the extent necessary, the admissibility of
28   Plaintiff’s evidence in the sections which follow.


                                                               3
 1          California health officials have long known about the prevalence of Valley Fever in the
 2   San Joaquin Valley region of the state. In November 2004, the Deputy Director of Health Care
 3   Services at the CDCR wrote a memorandum (the “Kanan Memo”) to CDCR staff and officials
 4   regarding Valley Fever, its origin, and its treatment. (Id. ¶ 16.) The Kanan Memo recognized
 5   that triazole compounds, such as Fluconazole, are the only medications known to be effective
 6   on inmates with Valley Fever. (Id.) The Kanan Memo was and continues to be widely available
 7   to CDCR physicians, including defendant Dr. Chokatos. (Id.) In April 2012, the California
 8   Correctional Health Care Services released a report titled “Coccidiodomycosis in California’s
 9   Adult Prisons, 2006–2010,” which concluded that the incidence of Valley Fever has been
10   increasing in some prisons, including PVSP. (Id. ¶ 17.)
11          Defendant Dr. Chokatos was the primary care physician assigned to Plaintiff by CDCR
12   during the time he was at PVSP. (Id. ¶ 2.) Defendant Chokatos regularly treated patients with
13   Valley Fever and knew that the only medications shown to be effective in treating the disease
14   were triazole compounds, such as Fluconazole. (Id. ¶ 22.) Soon after Plaintiff was diagnosed
15   with Valley Fever, he requested that defendant Dr. Chokatos start him on Fluconazole. (Id. ¶¶
16   23–24.) Defendant Chokatos refused. (Id. ¶ 24.) During the next sixteen months Plaintiff’s
17   symptoms worsened and he repeatedly reported his symptoms to defendant Chokatos while
18   requesting Fluconazole; but on each occasion, defendant Chokatos refused to provide such
19   treatment. (Id. ¶ 25.) As a result of his refusal Plaintiff alleges that the disease progressed
20   causing him to suffer body aches, joint pain, and severe and debilitating fatigue. (Id. ¶ 26.)
21   Finally, in September 2014, defendant Chokatos prescribed Fluconazole. (Id. ¶ 27.) The
22   treatment eased his symptoms and appeared to slow the progression of the disease. (Id.) By that
23   time, however, the delay in treatment had caused Plaintiff’s disease to progress causing
24   additional and worsening symptoms and suffering. (Id. ¶ 28.)
25          In this action, Plaintiff seeks monetary and declaratory relief.
26   ///
27   ///
28   ///

                                                     4
 1   IV.      UNDISPUTED FACTS (UF)
 2            The following facts derive from Defendant’s statement of undisputed material facts,
 3   (ECF No. 35-5), Plaintiff’s responses to those statements, (ECF No. 48 ), evidence cited in
 4   those statements, and the court’s review of the record.
                                                       Supporting Evidence, Plaintiff’s Reponse,
 5    Defendant’s Undisputed Material Facts
                                                       and Court’s Finding
 6    1. Plaintiff Jason Leroy Cooper filed his        Compl. 19 (ECF No. 1); First Am. Compl. 6
      original Complaint in this matter on June 1,     (ECF No. 12); Second Am. Compl. 13 (ECF No.
 7    2015. He filed his First Amended Complaint       19).
      on May 25, 2016. He filed his Second
 8
      Amended Complaint on April 30, 2017.             Court’s finding: undisputed.3
 9
      2. Cooper currently alleges that he was Second Am. Compl. ¶¶ 23-27 (ECF No. 19);
10    damaged because from late 2012 to September Cooper Dep. 32:16-19 (Duggan Decl. Ex. I).
      2014, Dr. Chokatos did not prescribe
11    Fluconazole for Cooper.                     Court’s finding: undisputed.4

12
      3. Cooper’s original Complaint did not address Compl. (ECF No. 1).
13    Fluconazole, Cooper’s medical treatment, or
      Dr. Chokatos. Instead it focuses on Cooper’s Court’s finding: undisputed.
                                                                               5

14    alleged contraction of Valley Fever.
15
      4. Cooper filed an administrative grievance on Gates Decl. ¶ 9; Patient-Inmate Healthcare
16    August 14, 2014, Appeal PVSP HC 14050888, Appeal (Gates Decl. Ex. D at 3).
      requesting different treatment for alleged
17    Valley Fever symptoms.                         Court’s finding: disputed in part.6
18

19
                       3
20                        Plaintiff admitted UF No. 1. (ECF No. 48 at 1.) Therefore, the court finds UF No. 1 to be
     undisputed. However, the court is aware that the parties have agreed to the dates that Plaintiff’s complaints were
21   purportedly filed under the mailbox rule of Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379 (1988), which provides
     that a pro se prisoner’s court filing is deemed filed at the time the prisoner delivers it to prison authorities for
22   forwarding to the court clerk. Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009). (See ECF No. 35-2 at 5:7-
     8.) The court’s record shows that Plaintiff’s original Complaint was filed with the court on June 15, 2015 (ECF
23   No. 1); Plaintiff’s First Amended Complaint was filed with the court on June 9, 2016 (ECF No. 12); and Plaintiff’s
     Second Amended Complaint was filed with the court on July 7, 2017 (ECF No. 19). (Court Record.)
24                      .
                        4
                          Plaintiff admitted UF No. 2. (ECF No. 48 at 2.) The court finds UF No. 2 to be undisputed.
25                     5
                           Plaintiff admitted UF No. 3. (Id.) The court finds UF No. 3 to be undisputed.
26
                       6
                        Plaintiff disputed UF No. 4 as follows: “Denied. In that HC 602, Plaintiff requested
27   treatment. He had not received ANY treatment so could not ask for ‘different’ treatment.” (Id.) The court finds
     UF No. 4 to be disputed in part. However, it is not disputed that Plaintiff filed an administrative grievance on
28   August 14, 2014, Appeal PVSP HC 14050888, requesting treatment with Fluconazole for Valley Fever symptoms.


                                                               5
                                                   Supporting Evidence, Plaintiff’s Reponse,
 1    Defendant’s Undisputed Material Facts
                                                   and Court’s Finding
 2    5. Appeal log no. PVSP HC 14050888 was Gates Decl. ¶¶ 8-9; Appeal History for (F40950)
      Plaintiff’s only grievance regarding his Jason Cooper (Gates Decl. Ex. C); Patient-
 3    treatment for alleged Valley Fever symptoms. Inmate Healthcare Appeal (Gates Decl Exs. D-
                                                   F).
 4

 5                                                               Court’s finding: disputed in part.7

 6    6. On October 2, 2014 Appeal log no. PVSP Patient-Inmate Healthcare Appeal (Gates Decl.
      HC 14050888 was partially granted at the first Ex. D at 1).
 7    level after Cooper was prescribed Fluconazole.
 8
      Cooper did not pursue the grievance further.   Court’s finding: undisputed.8

 9    7. In his Second Amended Complaint, Cooper Second Am. Compl. ¶ 28 (ECF No. 19).
      asserts he exhausted administrative remedies
10    through grievance log number PVSP-14- Court’s finding: undisputed.9
11
      01945.

12    8. Grievance log number PVSP-14-01945 Inmate/ Parolee Appeal (Voong Decl. Ex. H at
      complains that prison officials were negligent 3-6).
13    in their dust abatement procedures and policies
      for windy days, which resulted in Cooper Court’s finding: undisputed.10
14
      contracting Valley Fever. The grievance does
15    not mention any subsequent treatment, and
      does not mention Dr. Chokatos.
16

17

18

19
                      7
                         Plaintiff disputed UF No. 5 as follows: “Denied. The symptoms were not simply ‘alleged,’
20   they were real. Also, multiple oral grievances on the issue were made.” (Id.) Therefore, the court finds UF No. 5
     to be disputed in part. However, it is not disputed that appeal log number PVSP-HC-14050888 was Plaintiff’s
21   only written grievance regarding his treatment for his reported symptoms. The court finds UF No. 5 to be
     undisputed to the extent that it addresses written and not oral grievances and Plaintiff’s reported symptoms.
22
                      8
23                        Plaintiff admitted UF No. 6, adding, “Plaintiff was told that he could not seek monetary
     damages through the 602 process.” (Id.) Plaintiff’s statement does not cause a dispute of any part of UF No. 6.
24   Therefore, the court finds UF No. 6 to be undisputed.

                      9
25                       Plaintiff admitted UF No. 7 but states that “[t]his appears to be an inadvertent error of
     referencing the wrong 602 which can be corrected by amendment.” (Id.) Therefore, the court finds UF No. 7 to
26   be undisputed to the extent that it reflects Plaintiff’s allegations in the Second Amended Complaint.

27                    10
                        Plaintiff admitted UF No. 8 stating, “See response to number 7 above.” (Id.) The court finds
     UF No. 8 to be undisputed to the extent that it reflects the contents of Plaintiff’s grievance log number PVSP-14-
28   01945.


                                                             6
                                                     Supporting Evidence, Plaintiff’s Reponse,
 1    Defendant’s Undisputed Material Facts
                                                     and Court’s Finding
 2    9. Cooper’s Second Amended Complaint states Second Am. Compl. ¶ 23-24 (ECF No. 19).
      that in June 2013, he was diagnosed with
      Valley Fever, and “requested that Defendant Court’s finding: undisputed.
                                                                              11
 3
      Chokatos start him on Fluconazole to alleviate
 4
      the symptoms and prevent further progression
 5    of the disease.”

 6    10. Cooper’s Second Amended Complaint Second Am. Compl. ¶ 25 (ECF No. 19).
      alleges that between June 2013 and September
      2014 he had several encounters with Dr. Court’s finding: undisputed.
                                                                          12
 7

 8    Chokatos       and    repeatedly    requested
      Fluconazole, which requests Dr. Chokatos
 9    refused.

10    11. Cooper’s Second Amended Complaint Second Am. Compl. ¶ 27 (ECF No. 19).
      alleges that in September 2014 Dr. Chokatos
11
      prescribed Fluconazole for Cooper.          Court’s finding: undisputed.13
12
      12. Cooper’s medical records show that it was Cooper Dep. 38:12-39:6, and Ex. 3 (Duggan
13    nurse practitioner Ogbuehi who prescribed Decl. Exs. I-J); Feinberg Decl. ¶¶ 26, 39.
      Fluconazole for Cooper in September 2014, not
14
      Dr. Chokatos.                                 Court’s finding: undisputed.14
15
      13. Coccidioidomycosis is an infection caused                Chokatos Decl. ¶ 12; Carol A. Kauffman, et al.,
16    by inhalation of spores of fungi of the genus                Primary Coccidioidal Infection 1 (Chokatos
      Coccidioides.    When      coccidioidomycosis                Decl. Ex. B) (hereinafter “Kauffman”).
17    causes acute pneumonia, the condition is
      known commonly as “Valley Fever.”                            Court’s finding: undisputed.15
18

19    14. The most common symptoms of Chokatos Decl. ¶ 13; Kauffman at 3; Feinberg
      coccidioidomycosis are chest pain, cough, and Decl. ¶ 39a.
20    fever.
                                                    Court’s finding: undisputed. 16
21

22                    11
                           Plaintiff admitted UF No. 9. (Id.) The court finds UF No. 9 to be undisputed.
23                    12
                           Plaintiff admitted UF No. 10. (Id. at 3.) The court finds UF No. 10 to be undisputed.
24                    13
                           Plaintiff admitted UF No. 11. (Id.) The court finds UF No. 11 to be undisputed.
25
                      14
                         Plaintiff disputed UF No. 12 as follows: “Denied. The nurse practitioner works directly
26   under Defendant and prescribes pursuant to his authority.” (Id.) Plaintiff’s statement does not cause a dispute of
     any part of UF No. 12. Therefore, the court finds UF No. 12 to be undisputed.
27
                      15
                           Plaintiff admitted UF No. 13. (Id.) The court finds UF No. 13 to be undisputed.
28
                      16
                           Plaintiff admitted UF No. 14. (Id.) The court finds UF No. 14 to be undisputed.

                                                               7
                                                       Supporting Evidence, Plaintiff’s Reponse,
 1    Defendant’s Undisputed Material Facts
                                                       and Court’s Finding
 2    15. It is estimated that more than half of cases Chokatos Decl. ¶14; Kauffman at 3-4; Feinberg
      of coccidioidomycosis are never diagnosed. Decl. ¶ 39a
 3    The symptoms are non-specific and in many
                                                       Court’s finding: undisputed.17
      cases the infection resolves on its own without
 4
      specific therapy.
 5
      16. In cases where it does not resolve on its Chokatos Decl. ¶16; Feinberg Decl. ¶ 39a.
 6    own, coccidioidomycosis may disseminate, or
                                                    Court’s finding: undisputed.18
      spread outside the lungs and cause serious
 7    health problems.
 8
      17. If coccidioidomycosis is suspected, the                  Chokatos Decl. ¶15; Kauffman at 3, 8; Cooper
 9    patient is evaluated with serological testing, in            medical records (Duggan Decl. Ex. K at 8);
      which a blood sample is taken and tested for                 Feinberg Decl. ¶ 11.
10    presence of antibodies to coccidioides fungus.
      The result is a “titer,” which can be 0, 1:2, 1:4,           Court’s finding: undisputed.19
11
      1:8, 1:16, etc. The higher the second number,
12    the more antibodies and the worse the
      infection. Titers of 1:2 and 1:4 are considered
13    insignificant, indicating only that the patient
      was exposed to the fungus and had an immune
14
      response to it.
15
      18. Where a patient presents without evidence Chokatos Decl. ¶¶15-16, Kauffman at 5;
16    of extensive coccidioidal infection, and without Feinberg Decl. ¶ 39 a-b.
      risk factors for dissemination of the infection,
      such as HIV or pregnancy, antifungal Court’s finding: undisputed.
                                                                                20
17

18
      treatment, such as Fluconazole, is not
      medically necessary.
19

20

21                     17
                            Plaintiff admitted UF No. 15. (Id.) The court finds UF No. 15 to be undisputed.
22                     18
                            Plaintiff admitted UF No. 16. (Id.) The court finds UF No. 16 to be undisputed.
23                     19
                            Plaintiff disputed UF No. 17, as follows: “Denied. If a patient has a Titer score of 1:2 and
24   1:4, that is not insignificant if the patient has preexisting risk factors including [a] cardiopulmonary condition such
     as asthma. Plaintiff suffers from such a preexisting risk factor, a condition documented in his medical file.” (Id. at
25   3-4.) Here, Plaintiff offers his opinion that his asthma is a preexisting risk factor and therefore he should have
     been prescribed Fluconazole. Plaintiff’s opinion that his asthma was a risk factor is not admissible evidence
26   because Plaintiff is a layperson not qualified to give an expert medical opinion about whether he had a preexisting
     risk factor making antifungal medication treatment necessary. Federal Rule of Evidence 701. Therefore, the court
27   finds UF No. 17 to be undisputed.

                       20
28                         Plaintiff denied UF No. 18, as follows: “Denied. As set forth above, Plaintiff did in fact have
     a preexisting risk factor making antifungal medication treatment necessary.” (Id. at 4.) Here, Plaintiff offers his

                                                               8
                                                        Supporting Evidence, Plaintiff’s Reponse,
 1    Defendant’s Undisputed Material Facts
                                                        and Court’s Finding
 2    19. Plaintiff Cooper is not a doctor, nor is he a Cooper Dep. 20:18-24, 36:6-15 (Duggan Decl.
      medical expert.                                   Ex. I).
 3
                                                                   Court’s finding: undisputed.21
 4

 5    20. According to Cooper’s Second Amended Second Am. Compl. ¶ 27.
      Complaint, once Fluconazole was prescribed,
      in September 2014, Plaintiff’s alleged Court’s finding: undisputed.
                                                                         22
 6
      symptoms eased. According to the Second
 7
      Amended Complaint, the alleged delay in
 8    prescribing Fluconazole caused Cooper’s
      suffering from body aches, joint pain, fatigue,
 9    and emotional distress.
10    21. From November 2012 to September 2014, Chokatos Decl. ¶ 19; Cooper medical records
11    Dr. Chokatos saw Cooper for eight medical (Duggan Decl. Ex. K at 2-18).
      encounters.
12                                              Court’s finding: undisputed.23

13
      22. Coccidioidomycosis is first mentioned in                 Chokatos Decl. ¶¶ 16, 19, 24, 37; Cooper
14    Cooper’s medical records in April 2013, when                 medical records (Duggan Decl. Ex. K at 7-10);
      Cooper sought testing to rule out hepatitis C                Feinberg Decl. ¶¶ 10-13.
15
      and coccidioidomycosis because of feelings of
                                                                   Court’s finding: undisputed.24
16    fatigue and weakness. In May 2013, Cooper’s
      first coccidioidomycosis test showed a titer of
17    1:2. Considering Cooper’s symptoms at that
      time, Dr. Chokatos determined that
18
      Fluconazole was not warranted.
19

20
     own medical opinion, which is not admissible evidence because Plaintiff is a layperson not qualified to give an
21   expert medical opinion about whether he had a preexisting risk factor making antifungal medication treatment
     necessary. Federal Rule of Evidence 701. Moreover, Plaintiff’s statement does not cause a dispute with any part
22   of UF No. 18. Therefore, the court finds UF No. 18 to be undisputed.
                       21
23                          Plaintiff admitted UF No. 19. (Id.) The court finds UF No. 19 to be undisputed.
                       22
24                          Plaintiff admitted UF No. 20. (Id.) The court finds UF No. 20 to be undisputed
                       23
25                          Plaintiff admitted UF No. 21. (Id.) The court finds UF No. 21 to be undisputed.

26                     24
                          Plaintiff admitted UF No. 22, “except to the extent of Dr. Chokatos’s conclusions being
     correct. Dr. Chokatos never considered Plaintiff’s preexisting risk factors in his decision to deny care in violation
27   of his own guidelines.” (Id.) Here, Plaintiff disagrees with Dr. Chokatos’s evaluation and conclusion. However,
     Plaintiff’s disagreement, without more, does not create a dispute of fact about what Dr. Chokatos considered and
28   concluded, because Plaintiff is a layperson not qualified to give an expert medical opinion. Federal Rule of
     Evidence 701. Therefore, the court finds UF No. 22 to be undisputed.

                                                               9
                                                Supporting Evidence, Plaintiff’s Reponse,
 1    Defendant’s Undisputed Material Facts
                                                and Court’s Finding
 2    23. At Dr. Chokatos’s next encounter with Chokatos Decl. ¶ 25; Cooper medical records
      Cooper, on July 12, 2013, Dr. Chokatos (Duggan Decl. Ex. K at 11-12); Feinberg Decl.
 3    evaluated Cooper’s symptoms and again ¶¶ 14-15.
      determined no specific treatment for
 4                                              Court’s finding: undisputed.25
      coccidioidomycosis was necessary.
 5
      24. At Dr. Chokatos’s next encounter with                   Chokatos Decl. ¶ 27; Cooper medical records
 6    Cooper, on November 26, 2013, Dr. Chokatos                  (Duggan Decl. Ex. K at 15-16); Feinberg Decl.
      evaluated Cooper’s symptoms and again                       ¶¶ 15, 18.
 7    determined no specific treatment for
 8    coccidioidomycosis was necessary. On that                   Court’s finding: undisputed.26
      occasion, Cooper’s titer score was again
 9    reported at 1:2. Dr. Chokatos concluded
      Cooper’s coccidioidomycosis had been
10    successfully treated.
11
      25. At Dr. Chokatos’s next encounter with                   Chokatos Decl. ¶ 28; Cooper medical records
12    Cooper, on January 7, 2014, Dr. Chokatos                    (Duggan Decl. Ex. K at 17-18); Feinberg Decl. ¶
      treated Cooper for shoulder pain. Dr. Chokatos              20.
13    also evaluated Cooper’s symptoms and found
      no symptoms of coccidioidomycosis.                          Court’s finding: undisputed.27
14

15    26. After January 7, 2014, Cooper did not have Chokatos Decl. ¶¶ 28-33.
      a medical encounter with Dr. Chokatos until
16
                                                     Court’s finding: undisputed.28
      January 2015.
17

18

19                     25
                            Plaintiff admitted UF No. 23 but added, “[o]nce again, Dr. Chokatos failed to consider
     Plaintiff’s preexisting risk factors.” (Id.) Plaintiff’s opinion about whether Plaintiff had preexisting risk factors is
20   not admissible evidence because Plaintiff is a layperson not qualified to give an expert medical opinion about
     whether he had a preexisting risk factor. Federal Rule of Evidence 701. The court finds UF No. 23 to be
21   undisputed.

22                     26
                          Plaintiff denied UF No. 24 as follows: “Denied. Because no treatment was ordered until
23   2014, Plaintiff’s symptoms for Valley Fever could not have been successfully treated. This encounter concerned a
     shoulder injury and not Valley Fever.” (Id. at 5.) Plaintiff’s statements do not cause a dispute with any part of UF
24   No. 24, which describes what Dr. Chokatos did and what he concluded. Therefore, the court finds UF No. 24 to be
     undisputed.
25
                       27
                          Plaintiff denied UF No. 25 as follows: “Denied. A Titer score of 1.2 does not indicate a lack
26   of infection and with the preexisting risk factor Plaintiff should have received treatment.” (Id.) Plaintiff’s
     statement of his opinion does not cause a dispute with any part of UF No. 25, which describes what happened at
27   the January 7, 2014 visit. Therefore, the court finds UF No. 25 to be undisputed.

28                    28
                         Plaintiff admitted UF No. 26 “to the extent that the encounter was personal and not through
     other medical personnel under his management.” (Id.) The court finds UF No. 26 to be undisputed to the extent

                                                               10
                                                   Supporting Evidence, Plaintiff’s Reponse,
 1    Defendant’s Undisputed Material Facts
                                                   and Court’s Finding
 2    27. Cooper had medical encounters with other Chokatos Decl. ¶¶ 29-30; Cooper medical
      CDCR medical practitioners (not Dr. records (Duggan Decl. Ex. K at 19-24);
 3    Chokatos) on January 15, 2014, May 10, 2014, Feinberg Decl. ¶¶ 21-23.
      and May 19, 2014.
 4
                                                   Court’s finding: undisputed.29
 5
      28. In August 2014, Cooper saw a CDCR nurse              Chokatos Decl. ¶¶ 30-31; Cooper medical
 6    practitioner and complained of fatigue. A                records (Duggan Decl. Ex. K at 25-29);
      coccidioidomycosis test was ordered. In                  Feinberg Decl. ¶¶ 24-26.
 7    September 2014, the test result came back. The
 8    test result was again 1:2, indicating no active          Court’s finding: undisputed.30
      disease. Despite the only symptom being
 9    fatigue, nurse practitioner Ogbuehi approved a
      Fluconazole prescription for Cooper.
10
      29. On January 30, 2015, Dr. Chokatos saw                Chokatos Decl. ¶ 33; Cooper medical records
11
      Cooper for a follow-up appointment. Dr.                  (Duggan Decl. Ex. K at 31-32); Feinberg Decl. ¶
12    Chokatos noted Cooper had a Fluconazole                  27.
      prescription despite the treatment not being
13    medically indicated. Cooper had no symptoms              Court’s finding: undisputed. 31
      of a significant coccidioidomycosis infection.
14
      Dr. Chokatos ordered a coccidioidomycosis
15    test and a follow up appointment.

16

17

18
     that the encounter was personal as to Dr. Chokatos and not through other medical personnel under Dr. Chokatos’s
19   management.

20
                       29
                          Plaintiff admitted UF No. 27, adding that “[t]he other medical practitioners all reported to
     Defendant as their superior.” (Id.) Plaintiff’s statement does not cause a dispute with any part of UF No. 27.
21   Therefore, the court finds UF No. 27 to be undisputed.

22
                      30
                         Plaintiff admitted UF No. 28, “except for the clause stating that Fluconazole was prescribed
     ‘despite there being no indication of active disease.’ Because of Plaintiff’s preexisting risk factor, Fluconazole
23   was the admittedly correct prescription.” (Id.) Plaintiff’s statements do not cause a dispute with any part of UF
     No. 28, which describes what happened at his August 2014 and September 2014 visits. Moreover, Plaintiff’s
24   opinion about whether there was indication of active disease or whether he had a preexisting risk factor and
     needed treatment with Fluconazole is not admissible evidence because Plaintiff is a layperson who is not qualified
25   to give a medical opinion. Federal Rule of Evidence 701. Therefore, the court finds UF No. 28 to be undisputed.

26                    31
                           Plaintiff admitted UF No. 29, adding that “[t]he Fluconazole prescribed by the nurse
     practitioner had alleviated the symptoms [and] [t]he nurse practitioner worked under Dr. Chokatos’s authority and
27   supervision per CDCR medical procedures.” (Id.) The Court here need not address whether Plaintiff’s opinion
     that the Fluconazole alleviated his symptoms is admissible evidence as it does not refute Defendant’s statement of
28   fact. Therefore, the court finds UF No. 29 to be undisputed.


                                                            11
                                                     Supporting Evidence, Plaintiff’s Reponse,
 1    Defendant’s Undisputed Material Facts
                                                     and Court’s Finding
 2    30. On April 17, 2015 the test results came Chokatos Decl. ¶ 34; Cooper medical records
      back with a titer of zero. Since Cooper had no (Duggan Decl. Ex. K at 39-41); Feinberg Decl. ¶
 3    other symptoms of valley fever, the 30.
      Fluconazole prescription was discontinued.
 4
                                                     Court’s finding: undisputed.32
 5
      31. Cooper is sentenced to life without the Cooper Dep. 35:11-12 (Duggan Decl. Ex. I).
 6    possibility of parole.
                                                  Court’s finding: undisputed.33
 7

 8    32. Cooper was not diagnosed with Valley Chokatos Decl. ¶ 38; Feinberg Decl. ¶ 24.
      Fever in the 2012-2016 time frame.
 9                                             Court’s finding: undisputed.34

10
      33. Dr. Chokatos determined that in 2012- Chokatos Decl. ¶ 37; Feinberg Decl. ¶ 39.
11    2016, Cooper did not have symptoms
                                                Court’s finding: undisputed.35
      indicating a Fluconazole prescription was
12
      medically necessary.
13
      34. At his deposition, Cooper testified that he Cooper Dep. 30:1-12 (Duggan Decl. Ex. I).
14    believed taking Fluconazole reduced his cough,
      but did not affect his aches and pains.         Court’s finding: undisputed.36
15

16

17

18

19
                       32
                           Plaintiff admitted UF No. 30, adding that “[t]he Fluconazole treatment had been proven
     effective.” (Id. at 6.) Plaintiff’s statement does not cause a dispute with any part of UF No. 30. Moreover,
20   Plaintiff’s opinion about the effectiveness of Fluconazole is inadmissible evidence because Plaintiff is a layperson.
     Federal Rule of Evidence 701. Therefore, the court finds UF No. 30 to be undisputed.
21
                       33
                            Plaintiff admitted UF No. 31. (Id.) The court finds UF No. 31 to be undisputed.
22
                       34
                         Plaintiff denied UF No. 32 “on information and belief.” (Id.) Plaintiff’s vague denial,
23   unsupported by any admissible evidence, does not cause a genuine dispute of fact. Therefore, the court finds UF
     No. 32 to be undisputed.
24
                        35
                           Plaintiff admitted UF No. 33, adding that “Dr. Chokatos failed to consider Plaintiff’s
25   preexisting risk factor as required by his own guidelines.” (Id.) Plaintiff’s statement does not cause a dispute with
     any part of UF No. 33, which states that Dr. Chokatos made the determination that he did. Therefore, the court
26   finds UF No. 33 to be undisputed.

27                     36
                          Plaintiff denied UF No. 34, stating, “This is a misleading and incomplete conclusion.” (Id.)
     Plaintiff’s statement does not cause a dispute with the fact that he testified at his deposition as stated in UF No. 34.
28   Therefore, the court finds UF No. 34 to be undisputed.


                                                               12
                                                    Supporting Evidence, Plaintiff’s Reponse,
 1    Defendant’s Undisputed Material Facts
                                                    and Court’s Finding
 2    35. In his Second Amended Complaint, Cooper Second Am. Compl. ¶ 35.
      alleges that Dr. Chokatos acted in “conscious
 3    disregard” of excessive risk to Cooper.       Court’s finding: undisputed.37
 4
      36. Dr. Chokatos did not knowingly or Chokatos Decl. ¶ 38; Feinberg Decl. ¶¶ 39-40;
 5
      intentionally act to cause Cooper to experience Cooper Dep. 36:25-37:11 (Duggan Decl. Ex. I).
 6    any pain, suffering, or injury.
                                                      Court’s finding: disputed.38
 7

 8   V.       STATUTE OF LIMITATIONS
 9            Defendant argues that Plaintiff’s medical claim is barred by the applicable statute
10   of limitations.
11            A.       Legal Standards
12            “For actions under 42 U.S.C. § 1983, courts apply the forum state’s statute of
13   limitations for personal injury actions, along with the forum state’s law regarding tolling,
14   including equitable tolling, except to the extent any of these laws is inconsistent with federal
15   law.” Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004). The statute of limitations for
16   personal injury actions under California law is two years. See Cal. Code Civ. P. § 335.1; see
17   also Jones, 393 F.3d at 927.
18            California Code of Civil Procedure § 352.1 provides for the tolling of the statute of
19   limitations for a maximum of two additional years for persons incarcerated for a term less than
20   life at the time the claim accrues. It states:
21
              If a person entitled to bring an action . . . is, at the time the cause of action
22            accrued, imprisoned on a criminal charge . . . for a term less than for life, the
              time of that disability is not a part of the time limited for the commencement of
23            the action, not to exceed two years.

24
     Cal. Code Civ. P. § 352.1.
25
                       37
26                          Plaintiff admitted UF No. 35. (Id.) The court finds UF No. 35 to be undisputed.

27                     38
                           Plaintiff denied UF No. 36, stating, “Dr. Chokatos failed to consider Plaintiff’s preexisting
     risk factors as required by his own guidelines.” (Id.) UF No. 36 is a legal conclusion about whether Defendant
28   was deliberately indifferent, which is the disputed subject of this case. Therefore, the court finds UF No. 36 to be
     a disputed conclusion of law.

                                                               13
 1            The Ninth Circuit has held that prisoners are also entitled to equitable tolling of the
 2   statute of limitations while completing the mandatory exhaustion process. Brown v. Valoff,
 3   422 F.3d 926, 942–943 (9th Cir. 2005). The equitable tolling of statutes of limitations is a
 4   judicially created, nonstatutory doctrine designed to prevent unjust and technical forfeitures of
 5   the right to a trial on the merits when the purpose of the statute of limitations - timely notice to
 6   the defendant of the plaintiff’s claims - has been satisfied, McDonald v. Antelope Valley
 7   Community College District, 45 Cal.4th 88, 99 (2008) (quotation marks and citations omitted),
 8   and pursuit of administrative remedies equitably tolls the statute of limitations so long as there
 9   was timely notice, lack of prejudice to the defendant, and reasonable, good faith conduct on the
10   part of the plaintiff. Id. at 101–03.
11            B.       Defendant’s Motion
12            Defendant argues that Plaintiff’s lawsuit is barred by the two-year statute of limitations,
13   because it was more than two years between January 7, 2014, when Dr. Chokatos’s last alleged
14   act or omission took place, and May 25, 2016, when Plaintiff brought his claim in the First
15   Amended Complaint. (UF Nos. 1, 3.) Because Plaintiff is serving a life sentence without
16   parole, (UF No. 31), Defendant asserts that Plaintiff is not eligible for additional tolling of up to
17   two years under Cal. Code Civ. P. § 352.1 for prisoners serving “a term less than for life.”
18   Defendant allows, however, that Plaintiff is eligible for 49 days additional tolling for the time
19   spent exhausting his administrative remedies because Plaintiff’s only written administrative
20   grievance regarding the claims in this case, (UF No. 7-8), was submitted on August 14, 2014,
21   and partially granted 49 days later on October 2, 2014, and Plaintiff did not pursue the
22   grievance further. (UF Nos. 4-6.) Defendant therefore concludes that Plaintiff’s causes of
23   action are barred in this lawsuit.
24            Defendant also argues that under applicable federal law,39 Plaintiff knew of his injury --
25   and his claim accrued -- at least as early as June 2013, because Plaintiff’s Second Amended
26

27                     39
                         “‘[T]he accrual date of a § 1983 cause of action is a question of federal law that is not resolved
     by reference to state law.’ Wallace v. Kato, 549 U.S. 3884, 388 (2007) (emphasis in original). ‘Under federal
28   law, a claim accrues when the plaintiff knows or has reason to know of the injury which is the basis of the action.’
     TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999).” (Defendant’s motion, ECF 35-2 at 6.C.)

                                                              14
 1   Complaint states that in June 2013, immediately after receiving his first 1:2 titer score, he
 2   “requested that Defendant Chokatos start him on Fluconazole to alleviate the symptoms and
 3   prevent further progression of the disease.” (UF Nos. 9, 11.)
 4          Further, Defendant argues that to the extent Plaintiff may argue that part of his claim
 5   accrued after April 7, 2014 because he did not receive Fluconazole until September 2014, (UF
 6   No. 2), the continuing violation doctrine does not preserve his claim because Plaintiff did not
 7   see Dr. Chokatos during that time period, (UF Nos. 9-12), and Plaintiff is alleging only
 8   continuing impact, which is not actionable.
 9          The court finds that Defendant has met his burden of demonstrating that Plaintiff’s
10   medical claim is barred by the applicable statute of limitations. Therefore, the burden now
11   shifts to Plaintiff to produce evidence of a genuine material fact in dispute that would affect the
12   final determination in this case.
13          C.      Discussion
14          The parties do not dispute that under the applicable statute of limitations, Plaintiff had
15   at least two years after his medical claim had accrued in which to bring his medical claim.
16   Also, the parties agree that Plaintiff brought his medical claim on May 25, 2016, the date he
17   filed the First Amended Complaint under the mailbox rule. (UF Nos. 1, 3.) There is no dispute
18   that the two-year statute of limitations was tolled for an additional 49 days while Plaintiff
19   exhausted his administrative remedies, giving Plaintiff 2 years and 49 days in which to bring
20   his claim. The parties do not dispute any of these facts.
21          The parties’ disagreement is about the date that Plaintiff’s medical claim accrued, which
22   is a question of law.     Although state statutes of limitations and tolling principles apply,
23   “[f]ederal law determines when a federal civil rights claim accrues.” Maldonado v. Harris, 370
24   F.3d 945, 955 (9th Cir. 2004) (internal citation omitted). Under federal law, a § 1983 action
25   accrues, and the statute of limitations begins to run, when the defendant’s alleged wrongful act
26   or omission causes damages. See Wallace v. Kato, 549 U.S. 384, 388, 127 S.Ct. 1091, 166
27   L.Ed.2d 973 (2007). In this regard, “a claim accrues when the plaintiff knows or has reason to
28   know of the injury which is the basis of the action.” Maldonado, 370 F.3d at 955.

                                                     15
 1          Defendant argues that Plaintiff’s claim accrued in June 2013, immediately after Plaintiff
 2   received his first 1:2 titer score, when he “requested that Defendant Chokatos start him on
 3   Fluconazole to alleviate the symptoms and prevent further progression of the disease,” (UMF
 4   No. 9), because that was when Plaintiff knew of his injury.
 5          In opposition, Plaintiff argues that his claim was preserved by the continuing violation
 6   doctrine and did not accrue until October 2, 2014, the date when Plaintiff’s health care appeal
 7   was granted and Dr. Chokatos was ordered to provide Plaintiff with Fluconazole.
 8          Here, the undersigned finds that the continuing violation doctrine brings Plaintiff’s
 9   initiation of this case well within the statute of limitations. In another prisoner civil rights
10   action in which the plaintiff claimed deliberate indifference to his serious medical needs,
11   another Magistrate Judge of this court explained the doctrine as follows:
12          The continuing violation doctrine is an equitable doctrine designed “to prevent a
            defendant from using its earlier illegal conduct to avoid liability for later illegal
13          conduct of the same sort.” O’Loghlin v. County of Orange, 229 F.3d 871, 875
            (9th Cir. 2000). To establish a continuing violation, a plaintiff must show “a
14          series of related acts against a single individual ... that ... ‘are related closely
            enough to constitute a continuing violation.’” Green v. Los Angeles County
15          Superintendent of Schools, 883 F.2d 1472, 148081 (9th Cir. 1989) (quoting
            Bruno v. Western Elec. Co., 829 F.2d 957, 961 (10th Cir. 1987)). However, the
16          mere continuing impact from a past violation is not actionable under the
            continuing violation doctrine. Knox v. Davis, 260 F.3d 1009, 1013 (9th Cir.
17          2001) (citing Grimes v. City and County of San Francisco, 951 F.2d 236, 238–
            39 (9th Cir. 1991)).
18
            Although the Ninth Circuit has not applied the continuing violation doctrine to
19
            Eighth Amendment deliberate indifference claims, several other circuits have.
            See Heard v. Sheahan, 253 F.3d 316, 318 (7th Cir. 2001) (finding that
20
            continuous violation doctrine applied to defendants’ deliberate indifference for
            the span of time that prison officials were aware of plaintiff’s injury and
21
            allegedly refused to treat it); Lavellee v. Listi, 611 F.2d 1129, 1132 (5th Cir.
            1980) (“[T]he [arrestee’s] allegation of a failure to provide needed and requested
22
            medical attention constitutes a continuing tort, which does not accrue until the
            date medical attention is provided.”); Neel v. Rehberg, 577 F.2d 262, 263–64
23
            (5th Cir. 1978) (per curiam) (finding that where inmate alleged that jail officials
            failed to provide medical treatment over a three-month period, the continuous
24
            violation doctrine applied and the statute of limitations did not begin to run until
            the end of that period); see also Evans v. County of San Diego, No. 06 CV 0877
25
            JM (RBB), 2008 WL 842459, at *12 (S.D.Cal. Mar. 27, 2008) (applying
            continuing violation doctrine to prisoner’s Eighth Amendment medical
26
            treatment claim).
27   Gipbsin v. Kernan, No. 2:12-CV-0556 GEB DAD, 2015 WL 3993073, at *3 (E.D.Cal. June 30,
28   2015), report and recommendation adopted, No. 2:12-CV-0556 GEB DAD, 2015 WL 4602774

                                                     16
 1   (E.D.Cal. July 28, 2015) (quoting Martin v. Woodford, No. 1:08–cv–0415 LJO SKO PC, 2010
 2   WL 2773235 at *4–*5 (E.D.Cal. July 13, 2010), adopted by 2010 WL 3853305 (E.D.Cal.
 3   Sept.29, 2010), aff’d, Case No. 11015830, 2013 WL 29792 (9th Cir. Jan. 3, 2013).
 4   The Court in Gipbsin continued,
 5          District courts in the Ninth Circuit have consistently recognized the continuing
            violation doctrine in prisoner civil rights cases. See, e.g., Watson v. Sisto, No.
 6          2:07–cv–01871 LKK KJN P, 2011 WL 533716 at *5 (E.D.Cal. Feb. 14, 2011)
            (applying continuing violation doctrine to plaintiff’s claim that the prison health
 7          system, as administered by doctors and staff, consistently failed to provide
            adequate medical care for plaintiff’s back condition); Evans v. County of San
 8          Diego, No. 06 CV 0877 JM (RBB), 2008 WL 842459 at *12 (S.D.Cal. Mar.27,
            2008) (applying the continuing violation doctrine to plaintiff’s deliberate
 9          indifference claim because the claim was not based on the original knee injury
            but rather on defendants’ ongoing failure to treat the injury); see also, e.g.,
10          MacGregor v. Dial, No. 2:13–cv–1883 JAM AC P, 2015 WL 1405492 at *9
            (E.D.Cal. Mar. 25, 2015) (finding that the continuing violation doctrine did not
11
            apply because the plaintiff’s allegations were based on discrete acts of deliberate
            indifference); Navarro v. Herndon, No. 2:09–cv–1878 KJM KJN P, 2011 WL
12
            3741351 at *8 (E.D.Cal. Aug. 24, 2011) (finding that continuing violation
            doctrine did not apply because each mental health diagnosis and placement was
13
            discrete with its own consequences), adopted in part and rejected in part on other
            grounds by 2011 WL 4578534 (E.D.Cal. Sept. 30, 2011).
14

15   Gipbsin, 2015 WL 3993073, at *3.

16          In this case, Plaintiff's claim is based on defendant Chokatos’s alleged failure to treat

17   Plaintiff’s Valley Fever symptoms with the medication Fluconazole for more than a year

18   despite multiple complaints from Plaintiff. “A violation is called ‘continuing,’ signifying that a

19   plaintiff can reach back to its beginning even if that beginning lies outside the statutory

20   limitations period, when it would be unreasonable to require or even permit him to sue

21   separately over every incident of the defendant’s unlawful conduct.” Heard, 253 F.3d at 319;

22   accord Cleveland v. Los Angeles County Sheriff’s Department, No. 215CV01399DSFGJS,

23   2017 WL 1364227, at *10-11 (C.D.Cal. Feb. 7, 2017), report and recommendation adopted sub

24   nom. Cleveland v. Los Angeles Cty. Sheriff's Dep’t, No. 215CV01399DSFGJS, 2017 WL

25   1386003 (C.D.Cal. Apr. 11, 2017). “Not only would it be unreasonable to require [Plaintiff], as

26   a condition of preserving his right to have a full two years to sue in respect of the last day on

27   which his request was ignored, to bring separate suits two years after each of the earlier days of

28   deliberate indifference, but it would impose an unreasonable burden on the courts to entertain

                                                    17
 1   an indefinite number of suits and apportion damages among them.” Heard, 253 F.3d at 319-20;
 2   accord Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013).
 3            In this regard, application of the continuing violation doctrine is appropriate because
 4   Plaintiff complains of a continual unlawful act. Gipbsin, 2015 WL 3993073, at *4. Under the
 5   continuing violation doctrine, the statute of limitations for Plaintiff’s filing of the present action
 6   did not begin to run until Plaintiff was prescribed Fluocazole by nurse practitioner Ogbuehi in
 7   September 2014. See Heard, 253 F.3d at 319 (cause of action accrues on the last day officials
 8   refused to treat inmate’s medical condition or on the date he left the jail). Plaintiff commenced
 9   this cause of action on May 25, 2016, less than two years later and therefore, the case falls
10   within the applicable two-year statute of limitations with tolling of 49 days while Plaintiff
11   exhausted his administrative remedies, and is timely.40
12            Accordingly, for all of the foregoing reasons, Defendant’s motion for summary
13   judgment based on the statute of limitations should be denied.
14   VI.      EIGHTH AMENDMENT MEDICAL CLAIM
15            A.       Legal Standards
16            While the Eighth Amendment of the United States Constitution entitles Plaintiff to
17   medical care, the Eighth Amendment is violated only when a prison official acts with deliberate
18   indifference to an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th
19   Cir. 2012), overruled in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th
20   Cir. 2014); Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012); Jett v. Penner, 439 F.3d
21   1091, 1096 (9th Cir. 2006). The two-part test for deliberate indifference requires the plaintiff
22   to show (1) “‘a serious medical need’ by demonstrating that ‘failure to treat a prisoner=s
23   condition could result in further significant injury or the unnecessary and wanton infliction of
24   pain,’” and (2) “the defendant=s response to the need was deliberately indifferent.” Jett, 439
25   F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on
26

27

28                        40
                             Even using the date Plaintiff filed the First Amended Complaint with the court, June 9, 2016,
     the case still falls within the applicable statute of limitations.

                                                              18
 1   other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc)
 2   (internal quotations omitted)).
 3          Deliberate indifference is shown by “(a) a purposeful act or failure to respond to a
 4   prisoner’s pain or possible medical need, and (b) harm caused by the indifference.” Wilhelm,
 5   680 F.3d at 1122 (citing Jett, 439 F.3d at 1096). The requisite state of mind is one of subjective
 6   recklessness, which entails more than ordinary lack of due care. Snow, 681 F.3d at 985
 7   (citation and quotation marks omitted); Wilhelm, 680 F.3d at 1122. Deliberate indifference
 8   may be manifested “when prison officials deny, delay or intentionally interfere with medical
 9   treatment, or it may be shown by the way in which prison physicians provide medical care.”
10   Id. Where a prisoner is alleging a delay in receiving medical treatment, the delay must have led
11   to further harm in order for the prisoner to make a claim of deliberate indifference to serious
12   medical needs. McGuckin, 974 F.2d at 1060, overruled on other grounds by WMX Techs., Inc.
13   v. Miller, 104 F.3d 1133 (9th Cir. 1997) (citing Shapely v. Nevada Bd. of State Prison
14   Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985)).
15           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
16   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the
17   facts from which the inference could be drawn that a substantial risk of serious harm exists,’
18   but that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer v. Brennan, 511
19   U.S. 825, 837 (1994). “‘If a prison official should have been aware of the risk, but was not,
20   then the official has not violated the Eighth Amendment, no matter how severe the risk.’” Id.
21   (quoting Gibson v. County of Washoe, Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A
22   showing of medical malpractice or negligence is insufficient to establish a constitutional
23   deprivation under the Eighth Amendment.”            Id. at 1060.   “[E]ven gross negligence is
24   insufficient to establish a constitutional violation.” Id. (citing Wood v. Housewright, 900 F.2d
25   1332, 1334 (9th Cir. 1990)).
26          “A difference of opinion between a prisoner-patient and prison medical authorities
27   regarding treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d 1337,
28   1344 (9th Cir. 1981) (internal citation omitted). To prevail, a plaintiff “must show that the

                                                    19
 1   course of treatment the doctors chose was medically unacceptable under the circumstances . . .
 2   and . . . that they chose this course in conscious disregard of an excessive risk to plaintiff’s
 3   health.” Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (internal citations omitted).
 4          B.      Parties’ Arguments
 5          Defendant argues that Plaintiff’s complaint rests solely on a mere difference of opinion
 6   between a prisoner-patient and prison medical provider, and the medical course of treatment for
 7   Plaintiff was medically acceptable. Defendant declares, and offers as evidence Plaintiff’s
 8   medical records, Dr. Feinstein’s declaration, and Dr. Kauffman’s article, that in April 2013,
 9   Plaintiff requested a coccidioidomycoses test, and the results showed a titer of 1:2, which
10   indicated that Plaintiff was exposed to the coccidioides fungus and had an immune response,
11   but does not indicate active disease, UF Nos. 17, 22 (Chokatos Decl. ¶¶15, 16, 19, 24, 37;
12   Kauffman at 3, 8; Cooper medical records (Duggan Decl. Ex. K at 7-10); Feinberg Decl. ¶¶ 10,
13   11, 13.) Defendant provides evidence that in the following months he monitored Plaintiff’s
14   condition, repeated the test again in November 2013, which again showed a titer of 1:2, and
15   considered the condition was successfully treated. UF No. 24 (Chokatos Decl. ¶ 27; Cooper
16   medical records (Duggan Decl. Ex. K at 15-16); Feinberg Decl. ¶¶ 15, 18.) Because Plaintiff is
17   not a doctor and has no medical training, UF No. 19 (Cooper Dep. 20:18-24, 36:6-15 (Duggan
18   Decl. Ex. I)), Defendant concludes that Plaintiff’s disagreement with his assessment is not
19   credible evidence.
20          Defendant also argues that he did not consciously disregard a risk to Plaintiff’s health.
21   Defendant declares, and offers Dr. Feinberg’s declaration and Plaintiff’s deposition testimony41
22   to show, that he did not act with any such conscious disregard and his goal was to provide
23   Plaintiff with the proper medical care. UM No. 36 (Chokatos Decl. ¶ 38; Feinberg Decl. ¶¶ 39-
24   40; Cooper Dep. 36:25-37:11 (Duggan Decl. Ex. I). Defendant offers his and Dr. Feinberg’s
25   ///
26

27
                    41
                         “Q.· How can you know what was in Dr. Chokatos’·mind?
28                        A.· I can't.”
                          (Cooper Depo. 36:25-37:11, ECF No. 35-7 at 22:10-11.)

                                                         20
 1   opinions that Fluconazole simply was not medically indicated for Plaintiff, and accordingly
 2   Defendant did not prescribe it. UF No. 33 (Chokatos Decl. ¶ 37; Feinberg Decl. ¶ 39).
 3           Based on Defendant’s arguments and evidence in support of his motion for summary
 4   judgment, the court finds that Defendant has met his burden of demonstrating that his course of
 5   medical treatment was medically acceptable and he did not act with deliberate indifference to
 6   Plaintiff’s serious medical need. Therefore, the burden now shifts to Plaintiff to produce
 7   evidence of a genuine material fact in dispute that would affect the final determination in this
 8   case.
 9           In opposition, Plaintiff argues that he had a serious medical need because he was
10   diagnosed with Valley Fever and Defendant refused to prescribe him the only medication
11   proven to be effective in treating Valley Fever, Fluconazole, which caused his symptoms to
12   worsen.   In his Second Amended Complaint, Plaintiff states that in June 2013, he was
13   diagnosed with Valley Fever. (Second Amended Complaint (SAC), ECF No. 19 at 3 ¶10, 7 ¶
14   23; Feinberg Decl., ECF No. 35-8 ¶ 11.) Plaintiff alleges that he immediately requested that
15   Dr. Chokatos start him on Fluconazole but Dr. Chokatos refused. (SAC at 7 ¶ 24.) Plaintiff
16   states that Dr. Chokatos was the primary care physician on a yard with scores of Valley Fever
17   patients and knew that the only medications shown to be effective in treating Valley Fever were
18   certain triazole compounds, including Fluconazole. (SAC at 19 ¶ 22.) Plaintiff argues that Dr.
19   Chokatos refused to consider that because Plaintiff had asthma he was at a heightened risk of
20   developing a more serious case of Valley Fever. (Plaintiff’s responses to UF Nos. 23, 25, and
21   33, ECF No. 48 at 5, 6.) Plaintiff argues that Dr. Chokatos’s own evidence, the article by Carol
22   A. Kaufmann, M.D., shows that he should have treated Plaintiff with Fluconazole because he
23   had a pre-existing cardiopulmonary condition. (Chokatos Decl., ECF No. 35-4 ¶ 18 (Exh. B) at
24   18.)
25           In reply, Defendant declares that asthma is not a risk factor for the development of
26   severe coccidioidomycosis, and that Plaintiff’s mild asthma was not a pre-existing
27   cardiopulmonary condition which placed Plaintiff at increased risk of developing severe
28   disease. (Chokatos 2d Decl., ECF No. 49-1 at 3 ¶¶3, 4.)

                                                   21
 1            C.       Analysis
 2            Plaintiff’s disagreement with Defendant only presents a difference of opinion between a
 3   non-physician inmate and his treating physician, which is insufficient to defeat summary
 4   judgment here.42
 5            Here, Plaintiff does not dispute that his claim is based upon symptoms including cough,
 6   body aches, joint pain, lethargy, emotional distress, and depression. (SAC, Doc. 19 at 4 ¶ 11.)
 7   Plaintiff’s reported symptoms are sufficient to show that he had a serious medical need.
 8   However, Plaintiff has not met his burden to present evidence of a genuine material fact in
 9   dispute that would affect the final determination in this case.
10             It is undisputed that Defendant saw Plaintiff and reviewed his medical records in
11   response to his complaints of pain and lethargy, including reviewing the results of a blood test
12   showing that Plaintiff had been exposed to Valley Fever. (UF Nos. 21, 22.)                           Based on Dr.
13   Chokatos’s medical training and evaluation, Dr. Chokatos refused to prescribe Fluconazole for
14   Plaintiff and instead monitored his condition and ordered follow-up blood tests. (UF Nos. 22-
15   25.)    This course of treatment does not show any deliberate indifference to Plaintiff’s
16   complaints of pain, lethargy, and mental distress. There is no evidence that Dr. Chokatos drew
17   the inference that Plaintiff faced an excessive risk to his health without taking Fluconazole and
18   acted unreasonably.
19            Plaintiff argues that Defendant should have taken into consideration that Plaintiff’s
20   asthma was a preexisting cardiopulmonary condition that placed him at heightened risk of
21

22
                       42
                           Plaintiff’s opinions differing from Dr. Chokatos’s medical opinions are not admissible
23   evidence. Federal Rule of Evidence 701. Plaintiff’s statements expressing opinions regarding the adequacy of
     treatment rendered by Dr. Chokatos shall not be considered by the court. Unlike in Fraser v. Goodale, 342 F.3d
24   1032, 1036 (9th Cir. 2003), Plaintiff’s opinions are not evidence that may be admissible in another form at trial,
     such as excerpts from a diary even if the diary itself is inadmissible. Fraser at 1036 (At the summary judgment
25   stage, the court can consider evidence if its contents could be presented in an admissible form at trial); Aholelei v.
     Haw. Dep’t of Pub. Safety, 220 Fed.Appx. 670, 672 (9th Cir. 2007) (district court abused its discretion in not
26   considering plaintiff’s evidence at summary judgment “which consisted primarily of litigation and administrative
     documents involving another prison and letters from other prisoners” and could be made admissible at trial). Here,
27   Plaintiff’s opinions regarding the adequacy of medical treatment rendered by Dr. Chokatos do not satisfy the
     standards of personal knowledge, admissibility, and competence required by Federal Rule of Civil Procedure
28   56(c)(4), nor are they admissible under Federal Rule of Evidence, section 701.


                                                              22
 1   developing a severe form of Valley Fever, and should have concluded that Plaintiff should be
 2   prescribed Fluconazole before his infection disseminated. Plaintiff has presented no admissible
 3   evidence of any change in his condition attributed to the medication Fluconazole or lack
 4   thereof, or any evidence that Dr. Chokatos’s evaluation of Plaintiff fell below the medical
 5   standard of care so significantly that it could constitute deliberate indifference under the Eighth
 6   Amendment. Rather, Plaintiff’s arguments rely entirely on his non-medical opinion. Plaintiff
 7   is not competent to provide medical opinion evidence sufficient to create any triable issue of
 8   fact in this case. See Fed. R. Civ. P. 56(c)(4) (affidavit or declaration used to oppose a motion
 9   must be made on personal knowledge, set out facts that would be admissible in evidence, and
10   show that the affiant or declarant is competent to testify on the matters stated). Plaintiff agrees
11   in his deposition that he is not a doctor, has no medical training, and has no medical education.
12   (see Cooper Depo., ECF No. 35-7 at 12:18-24.)
13          Therefore, the court finds that Plaintiff has not shown a triable issue of fact for trial.
14   Accordingly, summary judgment should be granted in favor of Defendant in this case, and the
15   court recommends granting Defendant’s motion for summary judgment.
16   VII.   RECOMMENDATIONS
17          Based on the foregoing, it is HEREBY RECOMMENDED that:
18          1.      Defendant’s motion for summary judgment, filed on May 18, 2018, be
19                  GRANTED;
20          2.      Judgment be entered in favor of Defendant; and
21          3.      The Clerk be directed to close this case.
22          These Findings and Recommendations will be submitted to the United States District
23   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within
24   fourteen (14) days after being served with these Findings and Recommendations, the parties
25   may file written objections with the court. The document should be captioned “Objections to
26   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be
27   served and filed within ten (10) days after the date the objections are filed. The parties are
28   advised that failure to file objections within the specified time may result in the waiver of rights

                                                     23
 1   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v.
 2   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 3
     IT IS SO ORDERED.
 4

 5      Dated:    February 8, 2019                            /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   24
